Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                      No. 04-22-00717-CV

                       Jose Richard GONZALEZ and Elda E. Gonzalez,
                                       Appellants

                                                v.

                               CITY OF PREMONT, TEXAS,
                                        Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 20-09-60606-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        On August 22, 2022, Appellants Elda E. Gonzalez and Jose R. Gonzalez filed a notice of
appeal. When they filed the notice of appeal, this court notified appellants in writing that their
notice of appeal had been conditionally filed because the $205.00 filing fee had not been paid.
We instructed appellants to pay the fee by November 7, 2022 and cautioned if the fee was not
paid, the appeal was subject to being stricken by this court. Appellants have not paid the fee.

        We therefore order appellants to show cause in writing by December 5, 2022 stating
either: (1) the filing fee has been paid; or (2) they are entitled to appeal without paying the
$205.00 filing fee. If appellants fail to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). All other appellate
deadlines are suspended pending the payment of the filing fee.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court